DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 11/12/2021.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1 and 5 have been amended.  Claims 2-3 are cancelled.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael P. Wiersch (Registration Number 55,996) on December 3, 2021.

The application has been amended as follows: 

1. A linear vibration motor, including: 
a housing with an accommodation space; 
an elastic member in the accommodation space; 
a vibration unit suspended in the accommodation space by the elastic member, including a weight with a through hole connected to the elastic member, a pole plate fixed in the through hole, and a magnet fixed to the pole plate; 

wherein 
the pole plate includes a body part fixed with the weight and a pair of positioning protrusions extending from [[both]] two ends of the body part toward the coil assembly; and 
the magnet includes a pair of positioning holes corresponding to the positioning protrusions, so that the magnet is fixed by [[the]] an engagement between the positioning protrusions and the positioning holes, the body part of the pole plate is a rectangle having a long axis parallel to a vibration direction; the body part includes two long side walls parallel to [[the]] a long axis direction thereof and two short side walls parallel to a short axis direction thereof, the long side walls extend parallel to the vibration direction, and the positioning protrusions extend from the long side walls, the positioning protrusions and the positioning holes both have rectangular with round corners cross-sections taken along the long axis direction of the body part.

5. The linear vibration motor as described in claim 1, wherein, the weight includes a first wall and a second wall parallel to the long side walls [[wall]]; the elastic member includes a first elastic member and a second elastic member disposed at two sides of the weight along the vibration direction; the first elastic member includes a first elastic arm, a pair of first fixing arms extending from [[both]] two ends of the first elastic arm in [[the]] a same direction, and a first connecting arm; the first fixing arms are fixed on the first wall, the first elastic arm is arranged spaced from the weight, and the first connecting arm is fixed on one side of the housing opposite to the second wall; the second elastic member includes a second elastic arm, a pair of second fixing arms extending from [[both]] two ends of the second elastic arm in [[the]] a same bending direction, and a second connecting arm; the second fixing arms are fixed on the second wall, the second elastic arm is arranged spaced from a side of the housing opposite to the first wall of the weight 

6. The linear vibration motor as described in claim 5, further including at least two first reinforcing blocks, one of the first reinforcing blocks is located on [[the]] a side of the housing near the second wall of the weight and fixed on the housing; the other of the first reinforcing blocks
 is located on [[the]] a side of the housing near the first wall of the weight 

7. The linear vibration motor as described in claim 6, further including at least two second reinforcing blocks respectively located on [[one]] a side of the first fixing [[arm]] arms and the second fixing [[arm]] arms close to the housing; the two second reinforcing blocks fix the first fixing [[arm]] arms and the second fixing [[arm]] arms on the first wall and the second wall respectively.


Allowable Subject Matter
Claims 1 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  the primary reason for the allowance of claims 1 and 4-7 is the inclusion of the limitation “the positioning protrusions and the positioning holes both have rectangular with round corners cross-sections taken along the long axis direction of the body part” which is not found in the prior art references in combination with the other elements recited in claim 1.  Dependent claims 4-7 are allowed for the same reason.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832